    Case 1:20-cv-01254-MN Document 5-25 Filed 10/02/20 Page 1 of 13 PageID #: 1558




CORPORATIOll SERVICE COMPAllY "

                                                                                                                              WCE/ ALL
                                                                                                      Transmittal Number: 14923291
Notice of Service of Process                                                                             Date Processed : 03/17/2016

Primary Contact:           Sara Ames
                           Akorn, Inc.
                           1925 West Field Court
                           Suite 300
                           Lake Forest, IL 60045

Copy of transmittal only provided to:          Doreen Wiman

Entity :                                      Akorn Inc.
                                              Entity ID Number 3120934
Entity Served:                                Akorn, Inc.
Title of Action:                              Merry A Kogut vs. Akorn Inc
Document(s) Type:                             Citation/Petition
Nature of Action:                             Class Action
Court/Agency:                                  East Baton Rouge Parish District Court, Louisiana
Case/Reference No:                            C646174
Jurisdiction Served:                           Louisiana
Date Served on CSC :                          03/16/2016
Answer or Appearance Due:                      15 Days
Originally Served On:                         csc
How Served:                                    Personal Service
Sender Information:                            Robert E. Tarcza
                                              504-525-6696

Information contained on this transmittal form is for record keeping , notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                To avoid potential delay, please do not send your response to CSC
                              CSC is SAS70 Type II certified for its Litigation Management System.
                         2711 Centerville Road Wilmington, DE 19808 (888) 690-2882           I   sop@cscinfo.com
Case 1:20-cv-01254-MN Document 5-25 Filed 10/02/20 Page 2 of 13 PageID #: 1559
                                                                                                                                /U!
     2402-16-001454
                                                                 CITATION
                                                                                 NUMBER C646174 SECTION 24
     MERRY A KOGUT
     (Plaintiff)                                                                 t9'h J UDICIAL DISTRICT COURT

     vs.                                                                         PARISH OF EAST BATON ROUGE

      AKORN INC, ET AL                                                           STATE O F LOUISIANA
     (Defendant)



     TO:        TERRY RAPPUHN
               IN HIS OFFICIAL CAPACITY AS
               DIRECTOR OF AKORN, INC.
               320 SOMERULOS STREET
               BATON ROUGE, LOUISIANA 70902


     GREETINGS:

             Attached to this citation is a certified copy of the petition•. The petition tells you what you are being
     sued for.
             You must EITHER do what the petition asks OR, within fifteen (15) days after you have received
     these documents, you must file an answer or other legal pleading in the office of the Clerk of CoUrt at
     300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
     an answer or legal pleading within fifteen (15) days, a judgment may be rendered against you without further
     notice.
             This citation was issued by the ('' ~rk of Court for East Baton Rouge Parish on 14-MAR-2016.




     Requesting Attorney: ROBERT EMMET TARCZA

     *The following documents arc attached:
     CLASS ACTION COMPLAINT FOR ICQUITARl.R
     AND INJUNCTIVE RELIEF;

                                                           SERVICE INFORMAT ION:

     Received on the _ _ day of              , 20_ _ and on the _ _ _ day of _ _ _ _ _ _, 20_ _ , served
     on the above named party as follows:
     PERSONAL SERVICE: On the party herein named a t - -- - - - - - - - - -- - -

     DOMICILIARY SERVICE: On the within n a m e d - - - - -- -- - ----' by leaving the same at his domicile
     in this parish in the hands of             , a person of suitable age and discretion residing in the said domicile at


     SECRETARY OF STATE: By tendering same to the within named, by handing same to - -                - - - - -- - -

     DUE AND DILIGENT: After diligent search and inquiry. was unable to find the within named _ _ _ __ _ __ _ or
     his domicile, or anyone legally authorized to represent him.

     RETURNED: Parish of East Baton Rouge, this _ _ _ _ day of _ __ _ _ _ , 20 _                     _.


     SERVICE:           $ _ _ __
     MILEAGE            $_ __ _                                                 Deputy Sheriff
     TOTAL:             $ _ _ __                                        Parish of East Baton Rouge

                                                                  CITATION - 2402                             RECE'IVE:D.
                                                                                                                    MAR I c.2016 ,

     Illllllll lll llllll Ill l lll lllll llllllllll lllllllll llllllllEB~352 I898                        fii ,'"
Case 1:20-cv-01254-MN Document 5-25 Filed 10/02/20 Page 3 of 13 PageID #: 1560

                                                                                                         COST OK$_ _ __


                                                  NINETEENTH JUDICIAL DISTRJCT COURT
                                                                                                         DEPUTY CLERK OF COURT
                                                        PARISH OF EAST BATON ROUGE

                                                              STATE OF LOUISIANA



                                                            MERRY A. KOGUT,
                                            on Behalf of Herself and All Others Similarly Situated,
                                                                                                      oSEC24
                                                                   Plaintiff,

                                                                       v.

                         AKORN, INC., JOHN KAPOOR, KENNETH ABRAMOWITZ, RONALD JOHNSON,
                       STEVEN MEYER, ADRIENNE GRAVES, TERRY RAPPUHN, BRIAN TAMBI and ALAN
                                                    WEINSTEIN,

                                                                  Defendants

                       FILED: - - - - - -
                                                                                                       DEPUTY CLERK


                                                   CLASS ACTION COMPLAINT
                                             FOR EOUITABLE AND INJUNCTIVE RELIEF

                               Plaintiff Merry A. Kogut ("Plaintiff'), by the undersigned attorneys, submits this Class

                      Action Complaint for Equitable and Injunctive Relief (the "Complaint") against the defendants

                      named herein, and alleges. upon personal knowledge with respect to herself, and upon

                      information and belief based upon, inter alia, a review of public filings, press releases and

                      reports, and an investigation undertaken by Plaintiff's counsel, as to all other allegations herein,


    -......-'•<iot'
    =
    -0>
    1i5r--
                      IS   follows:

                                                        NATURE OF THE ACTION

    -~
    -a::
    am
                                I.    This is a class action brought by Plaintiff, a shareholder of defendant Akom, Inc.


    •-w               ("Akom" or the "Company''), on her own behalf and on behalf of other similarly situated Akom

                      shareholders (the "Class," as defined herein), seeking equitable and injunctive relief.

                               2.     Although Alcorn is a publicly traded company, it has not published accurate

                      quarterly or annual financial statements, or held an annual meeting of shareholders, since May

                      2014 - more than 20 months ago. Consequently, Plaintiff and the other shareholders of Akom

                      have virtually no current information regarding the Company they own.

                               3.     Akom has acknowledged that it has been delinquent in providing its shareholders         -?~
                                                                                                                                    C'1
                      with crucial information about the Company, including accurate financial statements for       tis~             OC'
                                                                                                                              '.9         ·~
                      years 2014 and 2015. With respect to the outstanding financial statements, the Company has                ~

                                                                                      x.
                      stated that "Alcorn continues to work to complete the m-mqusl disclosed restatement of its 2014
                                                                             l~EC   Oc;.P.
                                                                            I.JAR j O201aF AX COPY FILED c;;J .CJ. 3 -/ l.o
                                                                                         ORiGii1;AL FILED. 3-!C-\~
Case 1:20-cv-01254-MN Document 5-25 Filed 10/02/20 Page 4 of 13 PageID #: 1561



       quarterly and audited annual financials and it is the company's goal to file restated 2014

       financial results with the SEC by the end of the first quarter of 2016" (See Nov. 4, 2015 Press

        Release) and that Akom has a "goal of regaining compliance with timely financial reporting

        requirements by May 9, 2016" (See Jan. 14, 2016 Press Release).

               4.       With respect to when the Company might hold an annual meeting of its

        shareholders, on January 8, 2016, Akorn filed with the Securities and Exchange Commission

        ("SEC") a Form 8-K reporting that it "intend[s] to hold an annual meeting of stockholders

        promptly after we regain compliance with appropriate SEC filing requirements." More recently,

        the Company stated that it "plans to hold a combined annual meeting for the fiscal years ended

        2014 and 2015 promptly following the filing of all necessary periodic reports with the SEC" (See

        Jan. 14, 2016 Press Release).

                5.      Akom has of(ered its shareholders no assurance that it will actually meet its self-

        described "goals" or actually hold an annual meeting anytime in the foreseeable future.

        Accordingly, through this action, Plaintiff seeks the intervention of the Court, in its role as a

        court of equity, to compel the Company to provide Plaintiff and the other shareholders of Akom

        with the financial information to which they are entitled as owners of the Company and to

        compel Akom and its Board of Directors (the "Board") promptly to schedule, provide notice of,

        and hold an annual meeting of shareholders.

                                                      PARTIES

                6.      Plaintiff is a shareholder of Akom and has been a shareholder of Akorn

        continuously since 2011. Plaintiff is a citizen of the State of Washington.

                7.      Defendant AKORN 'is incorporated in Louisiana and maintains its principal

        executive offices at 1925 W. Field Court, Sui~e 300, Lake Forest, Illinois 60045. According to

        public filings, Akom is "a specialty pharmaceutical company that develops, manufactures and

        markets generic and branded prescription pharmaceuticals as well as animal and over-the-

        counter ('OTC') consumer health products."

                8.      Defendant JOHN KAPOOR ("Kapoor"), in his official capacity as Chairman of

        the Board of Akorn, has served as the Chairman of the Board of Akom since 1990 and on

        information and belief is a citizen of the State of Illinois.




                                                           2
Case 1:20-cv-01254-MN Document 5-25 Filed 10/02/20 Page 5 of 13 PageID #: 1562



               9.       Defendant KENNETH ABRAMOWITZ ("Abramowitz"), in his official capacity

       as a director of Alcorn, has served as a director of Akorn since 2010 and on information and

       belief is a citizen of the State of Connecticut.

                1O.     Defendant RONALD JOHNSON ("Johnson"), in his official capacity as a

       director of Akom, has served as a director of Akom since 2003 and on information and belief is

        a citizen of the State of California.

                11 .    Defendant STEVEN MEYER ("Meyer"), in his official capacity as a director of

        Akorn, has served as a director of Akom since 2009 and on information and belief is a citizen of

        the State of Illinois.

                12.     Defendant ADRIENNE GRAVES ("Graves"), in her official capacity as a

        director of Akom, has served as a director of Akom since 2012 and on information and belief is

        a citizen of the State of California.

                13.     Defendant TERRY RAPPUHN ("Rappuhn"), in his official capacity as a director

        of Akom, has served as a director of Akom since April 2015 and on information and belief is a

        citizen of the State ofTennessee.

                14.     Defendant BRIAN TAMBI ("Tambi"), in his official capacity as a director of

        Akom, has served as a director of Akom since 2009 and on information and belief is a citizen of

        the State of Illinois.

                15.     Defendant ALAN WEINSTEIN (''Weinstein"), in his official capacity as a

        director of Akorn, has served as a director of Akorn since 2009 and on information and belief is

        a citizen of the State of Illinois.

                16.     Defendants Kapoor, Abramowitz, Johnson, Meyer, Graves, Rappuhn, Tambi and

        Weinstein are collectively referred to hereinafter as the "Director Defendants."

                                         SUBSTANTIVE ALLEGATIONS

                17.      As a public company, Akom historically published quarterly press releases, held

        quarterly conference calls, and filed quarterly and annual reports with the SEC to provide its

        shareholders with financial statements and other material information about the Company. The

        Company also routinely held an annual meeting of its shareholders.

                18.     On March 17, 2015, however, Akom filed with the SEC a Form 10-K which

        disclosed that the Company's previously issued financial statements for the second and third

        quarters of fiscal year 2014 were inaccurate and had to be restated.       lo a Fonn 8-K filed




                                                          3
Case 1:20-cv-01254-MN Document 5-25 Filed 10/02/20 Page 6 of 13 PageID #: 1563



       concurrently with the Form, 10-K, Alcorn disclosed that it had "concluded there were certain

       material weaknesses in internal control over financial reporting, including an additional material

       weakness that it had inadequate controls in place to prevent or detect material errors in the

       financial statements of acquired subsidiaries," and that its "disclosure controls and procedures

       were not effective as of December 31, 2014, due to these material weaknesses in its internal

       control over financial reporting." Based on the above, the Audit Committee of the Board (the

       "Audit Committee") concluded that the Company's previously issued second and third quarter

       2014 financial statements "should not be relied upon" and needed to be restated.

               19.    At the time the Form l 0-K was filed the Company reported that it had to restate

       its previously issued second and third quarter 2014 financial statements because "an error was

       identified in the fair value allocation of assets acquired and liabilities assumed in connection with

       the acquisition of Hi-Tech Phannacal Co., Inc." At that time, the Company categorized the error

       as an "overstatement in the chargeback reserve" caused by "a manual error made in preparing the

       data related to the chargeback reserve whereby there was a duplication of inventory units held by

       one customer utilized in the calculation of the reserve amount for Hi-Tech products at the

       acquisition date." Correction of the error "resulted in a reduction of previously reported revenue

       by approximately $8.9 million, a reduction of previously reported pre-tax income by

       approximately $8.9 million and a reduction of previously reported net income, goodwill and

       retained earnings by approximately $5.6 million, for the Company's three and six month periods

       ended June 30, 2014."

               20.    On April 24, 2015, Akom reported that it would make additional financial

       restatements, this time to correct the previously issued financial statements for the second and

       third quarters of 2014 (again), as well as for the fourth quarter and full year of fiscal year 2014

       (ended December 31, 2014). At that time, the Company reported that "based on management's

       preliminary assessment, the errors related to the understatements of rebates and other sales

       allowances are estimated to have resulted in an overstatement to net revenue and pretax income

       from continuing operations of $20 million to $35 million for the year ended December 31,

       2014," but that the "estimated impact of the errors could materially change based on further

       review and analysis of the affected periods, including due to potential identification of other

       errors." The Company further announced that the Audit Committee would be "conducting an




                                                        4
Case 1:20-cv-01254-MN Document 5-25 Filed 10/02/20 Page 7 of 13 PageID #: 1564
                                                                                  "°"\




       independent investigation into the circumstances surrounding the errors that resulted in the

       misstatements, which will involve retaining outside advisors to assist in the investigation."

              21.     Also on April 24, 2015, the Company reported that the Audit Committee

       concluded that the Company's previously issued financial statements for the identified periods

       should no longer be relied upon, and that "management's report on the effectiveness of internal

       control over financial reporting as of December 31 , 2014 should no longer be relied upon."

       Additionally, Akom informed its shareholders that the opinion of its "independent registered

       public accounting firm, KPMG LLP {'KPMG') on the consolidated financial statements for the

       year ended December 31, 2014, as well as KPMG's opinion on the effectiveness of the

       Company' s internal control over financial reporting as of December 31 , 2014, should no longer

       be relied upon."

               22.    On November 4, 2015, Akom provided a "Business and Financial Guidance

       Update" advising that it expected to file its restated 2014 quarterly and annual financial

       statements with the SEC "by the end of the first quarter of 2016." The Company indicated that

       its "estimate of the errors related to the understatements of rebates and other sales allowances, as

       disclosed on August 10, 2015, is estimated to have resulted in an overstatement to net revenue

       and pretax income from continuing operations slightly above the upper end of the $20 million to

       $35 million range initially estimated." The Update also disclosed that the Chicago Regional

       Office of the SEC "is conducting an investigation regarding the previously disclosed restatement,

       internal controls and other related matters," and "that the U.S. Attorney's Office for the Southern

       District of New York "has requested information regarding these matters."

               23.    On January 14, 2016, Akom issued a press release providing additional "material

       updates." The press release reported that the Company had engaged BDO USA, LLP ("BDO")

       as its independent auditors and that BDO "will be auditing the Company's financial statements

       for the two years ended December 31 , 2015, including the restatement for 2014." Akorn also

       reported that it "believes that restated 2014 financials will be filed concurrently with delinquent

       2015 financial reports" and that the Company "maintains its previously stated goal of regaining

       compliance with timely financial reporting requirements by May 9, 2016." With respect to the

       ongoing financial restatement, the press release reported:

                      In light of the Audit Committee's findings, Akom's management
                      continues to evaluate the nature and scope of the company' s
                      ongoing restatements to its 2014 financial results as well as
                      possible amendments to its disclosures. Akom's estimate of the


                                                        5
Case 1:20-cv-01254-MN Document 5-25 Filed 10/02/20 Page 8 of 13 PageID #: 1565



                      errors is estimated to have resulted in an overstatement to net
                      revenue and pretax income from continuing operations of
                      approximately $35 million for the year ended December 31 , 2014.
                      These estimates are based on management's ongoing assessments
                      and are subject to the completion of the restatement and the audit
                      of the restated financial statements for the year ended December
                      31,2014.

                      Akom's management is considering the company's prior
                      conclusions of the adequacy of its internal control over financial
                      reporting and disclosure controls and procedures, and related
                      material weaknesses in such controls. Akom intends to amend
                      certain prior disclosures pertaining to its evaluation of such
                      controls and procedures, and material weaknesses, as appropriate
                      in connection with any amended filings, and will consider whether
                      any further remedial measures may be advisable.

               24.    Also on January 14, 2016, Akom filed with the SEC a Form 8-K reporting that

       the Audit Committee had dismissed KPMG as the Company' s independent auditors, and that

       KPMG had advised the Company that "information has come to its attention, that if further

       investigated may significantly impact (the Company' s) unaudited condensed consolidated

        financial statements for the quarter ended March 31 , 2014 and (the Company's] audited

       consolidated financial statements for the year ended December 31, 2013." As further detailed in

        the Form 8-K, KPMG also advised the Company that, due to its dismissal as the Company' s

        independent auditors, "it did not have the opportunity to expand the scope of its audit, conduct

        further procedures, evaluate the investigation ... or complete its process," and that "KPMG has

        not had an opportunity to conduct its procedures or conclude that it was satisfied with the

        investigation or that any remediation has taken place."

               25.     Less than two weeks later, KPMG filed with the SEC its own Form 8-K/A

        containing "clarifications" to the Company's January 14, 2016 Form 8-K statements. Among

        other things, KPMG's January 27, 2016 Form 8-K/A "clarified" for stockholders the following:

                       The information referenced by the Company . .. that had come to
                       our attention relates to errors identified by the Company related to
                       understatements of rebates and other sales allowances which have
                       resulted in an overstatement to net revenue and pretax income from
                       continuing operations for the year ended December 31, 2014, and
                       two additional accounting matters identified by the Company's
                       investigation that warranted further investigation and review: (i)
                       customer payment term modifications and related revenue
                       recognition practices, timing and disclosures for 2013 through
                       2015, and (ii) returns processing delays in 2015. We advised the
                       Company that this information necessitated a significant
                       expansion of the scope of our audits, and that information
                       discovered in the Company's investigation or in our expanded
                       audit procedures may: (i) materially impact the fairness or
                       reliability of the Company's unaudited condensed consolidated
                       financial statements as of and for the three months ended March
                       31, 2014 and consolidated financial statements as of and for the


                                                        6
Case 1:20-cv-01254-MN Document 5-25 Filed 10/02/20 Page 9 of 13 PageID #: 1566



                         year ended December 31, 2013 or (ii) cause us to be unwilling to
                         rely on management's representations or to be associated with the
                         Company's financial statements, including the previously audited
                         financial statements as of and for the year ended December 31,
                         2013.

                         (Emphasis added).

                  26.    As of the date of this Complaint, Akorn has not filed with the SEC nor otherwise

        published accurate quarterly or annual financial statements since May 12, 2014 (the first quarter

        of fiscal year 2014)- more than 20 months ago.

                  27.    In addition to its failure to file accurate financial statements, Akom also has not

        held an annual meeting of its shareholders since May 2, 2014 - also more than 20 months ago -

        and the Board has not designated a date or time for an annual meeting.

                                        CLASS ACTION ALLEGATIONS

                  28.    Plaintiff brings this action on her own behalf and as a class action on behalf of

        those who hold shares of Akom common stock (the "Class"). Excluded from the Class are the

        directors and officers of Akom and any person, finn, trust, corporation, or other entity related to,

        or affiliated with the directors and officers of Akom.

                  29.    This action is properly maintainable as a class action.

                  30.    The Class is .s o numerous that joinder of all members is impracticable. As of

        February 27, 2015, there were more than 113 million shares of Akom common stock

        outstanding. Upon information and belief, there are thousands of members of the Class.

                  31 .   There are questions of law and fact which are common to the Class, including, but

        not limited to, whether Plaintiff and the Class are entitled to the injunctive relief requested

        herein.

                  32.    Plaintiff is committed to prosecuting this action and has retained competent

        counsel experienced in litigation of this nature. Plaintiff's claims are typical of claims of the

        other members of the Class and Plaintiff has the same interests as the other members of the

        Class. Accordingly, Plaintiff is an adequate representative of the Class and will fairly and

        adequately protect the interests of the Class.

                  33.    The prosecution of separate actions by the individual members of the Class would

        create a risk of inconsistent or varying adjudications with respect to the individual Class

        members that would establish incompatible standards of conduct for Akom.




                                                           7
Case 1:20-cv-01254-MN Document 5-25 Filed 10/02/20 Page 10 of 13 PageID #: 1567



               34.      Alcorn has acted or refused to act on grounds that apply generally to the Class,

        such that injunctive relief is appropriate respecting the Class as a whole.

                35.     The questions of law and fact common to the members of the Class predominate

        over any questions affecting only its individual members, such that a class action is superior to

        any other available method for fairly and efficiently adjudicating the controversy.

                                              FIRST CAUSE OF ACTION

                                              Against Defendant Akorn
                                for Injunctive Relief Regarding Financial Statements
                36.     Plaintiff incorporates by reference all preceding and subsequent paragraphs as if

        set forth fully herein.

                37.     As the owners of Akom, Plaintiff and the members of the Class are entitled to

        current information regarding Akom's operational and financial performance, including current

        financial statements.

                38.     As a court of equity, this Court has the power and authority to compel Akom to

        provide Plaintiff and the members of the Class with the information to which they are entitled as

        owners of the Company.

                39.     Pursuant to its equitable authority, this Court should order Akorn to: (i) publish

        accurate operational reports and financial statements for all quarterly and annual periods since

        the quarterly period ended March 31, 201"4; and (ii) talce whatever measures are reasonably

        necessary to ensure that Akom publishes timely and accurate operational reports and financial
                                         I


        statements for all quarterly and annual periods going forward.

                                             SECOND CAUSE OF ACTION

                                            Against the Director Defendants
                                  for Injunctive Relief Regarding the Annual Meeting
                40.     Plaintiff incorporates by reference all preceding and subsequent paragraphs as if

        set forth fully herein.

                41.     Section 2 of the "By-Laws of Akom, Inc." (the "Bylaws") provides that "[t]he

        annual meeting of shareholders for the election of directors, and the transaction of other business,

        shall be held at least once in each calendar year, on a date fixed by the Board of Directors."

                42.     In violation of the Bylaws, the Board: (i) did not hold an annual meeting of

        shareholders during calendar year 2015; and (ii) has not designated a date or time for an annual

        meeting of Akom stockholders for more than 20 months.




                                                          8
Case 1:20-cv-01254-MN Document 5-25 Filed 10/02/20 Page 11 of 13 PageID #: 1568



               43.      Pursuant to its equitable authority, this Court should order the Director

       Defendants promptly to schedule, provide notice of, and hold an annual meeting of Akom

       shareholders.

                                         THIRD CAUSE OF ACTION

                                             Against Defendant Akorn
                                          to Compel an Annual Meeting
                44.     Plaintiff incorporates by reference all preceding and subsequent paragraphs as if

        set forth fully herein.

                45.     Pursuant to La R.S. § 12:1-701, Akom is required to hold an annual meeting of

        shareholders "annually at a time stated in or fixed in accordance with the [Company' s] bylaws."

        Specifically, La R.S. § 12:1-70l(A) provides that "[u]nless directors are elected by written

        consent in lieu of an annual meeting as permitted by R.S. 12:1-704, a corporation shall hold a

        meeting of shareholders annually at a time stated in or fixed in accordance with the bylaws or, if

        not so stated or fixed, as stated or fixed in accordance with a resolution of the board of

        directors."

                46.       Section 2 of Akom' s Bylaws provides that "[t]he annual meeting of shareholders

        for the election of directors, and the transaction of other business, shall be held at least once in

        each calendar year, on a date.fixed by the Board of Directors."

                47.     Akom has not held an annual shareholders' meeting to elect directors within the

        last 20 months, and during that time period there has been no action by written consent to elect

        Akom directors in lieu of an annual meeting.

                48.     Pursuant to La R.S. § 12:1-703(A):

                        The district court of the parish where a corporation's principal office or, if
                        none in this state, its registered office, is located may in a sununary
                        proceeding order a meeting to be held at upon either of the following: . ..
                        (1) On application of any shareholder of the corporation if an annual
                        meeting was not held or action by written consent in lieu thereof did not
                        become effective within the earlier of six months after the end of the
                        corporation's fiscal year or fifteen months after its last annual meeting.

                49.     To remedy Akom's foregoing violation of Louisiana law, the Court should order

        Akorn promptly to schedule, provide notice of, and hold an annual meeting of Akom

        shareholders.

                50.     In the alternative, Plaintiff asks the Court to act under La R.S. § 12:1-703(8),

        which pennits the Court to, among other things, set the time and place for an annual meeting of

        Akorn shareholders:



                                                          9
Case 1:20-cv-01254-MN Document 5-25 Filed 10/02/20 Page 12 of 13 PageID #: 1569



                    The court may fix the time and place of the meeting, determine the
                    shares entitled to participate in the meeting, specify a record date
                    for determining shareholders entitled to notice of and to vote at the
                    meeting, prescribe the fonn and content of the meeting notice, fix
                    the quorum required for specific matters to be considered at the
                    meeting or direct that the votes represented at the meeting
                    constitute a quorum for action on those matters, and enter other
                    orders necessary to accomplish the purpose or purposes of the
                    meeting.


              WHEREFORE, Plaintiff demands judgment as follows:

              A.     Certifying this action as a class action and Plaintiff as Class
                     representative;

              B.     Ordering Akom to publish accurate operational reports and financial
                     statements for all quarterly and annual periods since the quarterly period
                     ended March 31, 2014;

              C.     Ordering Akom to take whatever measures are reasonably necessary to
                     ensure that Akom publishes timelY, and accurate operational reports and
                     financial statements for all quarterly and annual periods going forward;

              D.     Ordering the Director Defendants and Akorn to convene and hold an
                     annual meeting of Akom shareholders no later than sixty (60) days from
                     the date of the Order, and designating the time and place of the annual
                     meeting, as well as the form and timing of notice to be provided to Akorn
                     shareholders;

              E.     Awarding Plaintiff the costs and disbursements of the action, including
                     reasonable attorneys' fees, accounts' and experts' fees, costs and
                     expenses; and

              F.     Granting such other and further relief as the Court deems just and proper.



              Respectfully submitted,


        Dated: February Jd, 2016                       .TAR,9h) & ASS1IATES, LLC
                                                        B//{v.A-t /~
                                                        Robert E. Tarcza (LA Bar#l2655)
                                                        1310 Whitney Building
                                                        228 St. Charles Avenue
                                                        New Orleans, LA 70130
                                                        Telephone: (504) 525-6696
                                                        Fax: (504) 525-6701

                                                        Of Counsel:

                                                        KESSLER TOPAZ
                                                           MELTZER & CHECK LLP
                                                        Eric L. Zagar (PA Bar # 76596)
                                                        280 King of Prussia Road
                                                        Radnor, PA 19087
                                                        Telephone: (610) 667-7706
                                                        Fax: (267) 948-2512

                                                        Counsel/or Plaintiff




                                                     10
Case 1:20-cv-01254-MN Document 5-25 Filed 10/02/20 Page 13 of 13 PageID #: 1570




       SERVICE INSTRUCTIONS:

       Please serve:

       AKORNINC.
       Through its agent for service of process
       Corporation Service Company
       50 I Louisiana Avenue
       Baton Rouge, LA 70802

        JOHN KAPOOR
        in his official capacity as
        Chairman of the Board of Akorn, Inc.
        320 Surnerulos Street
        Baton Rouge, LA 70902

        KENNETH ABRAMOWITZ
        m his official capacity as
        Director of Akorn, Inc.
        320 Sumerulos Street
        Baton Rouge, LA 70902

        RONALD JOHNSON
        in his official capacity as
        Director of Akorn, Inc.
        320 Sumerulos Street
        Baton Rouge, LA 70902

        STEVEN MEYER
        in his official capacity as
        Director of Akorn, Inc.
        320 Sumerulos Street
        Baton Rouge, LA 70902

        ADRIENNE GRAYES
        in her official capacity as
        Director of Akorn, Inc.
        320 Sumerulos Street
        Baton Rouge, LA 70902

        TERRY RAPPUBN
        in his official capacity as
        Director of Akorn, Inc.
        320 Sumerulos Street
        Baton Rouge, LA 70902

        BRIANTAMBJ
        in his official capacity as
        Director of Akorn, Inc.
        320 Sumerulos Street
        Baton Rouge, LA 70902

        ALAN WEINSTEIN
        in his official capacity as
        Director of Akorn, Inc.
        320 Sumerulos Street
        Baton Rouge, LA 70902




                                                  II
